        Case 2:20-cv-00511-RSM Document 20 Filed 06/04/20 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF WASHINGTON
                          AT SEATTLE

SHARON HAUG,                            )
                                        )
       Plaintiff,                       )
                                        )
       v.
                                        ) CASE NO.: 2:20-CV-00511-RSM
C.R. BARD, INC., et al.,                )
                                        )
       Defendants.                      )
                                        )

                                  ORDER

      This matter comes before the Court on the Parties’ Joint Stipulation of

Dismissal Without Prejudice. IT IS HEREBY ORDERED that said Stipulation is

GRANTED and the case is dismissed, with each party to bear its own attorneys’

fees and costs.

      SO ORDERED, this 4th day of June, 2020.




                                   A
                                   RICARDO S. MARTINEZ
                                   CHIEF UNITED STATES DISTRICT JUDGE
